DETAILED ACTION
The office action is in response to original application filed on 2-11-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0290645 to Zhao et al. (“Zhao”).
Regarding claim 1, Zhao discloses a method comprising: receiving by a device (para; 0035, lines 1-3, MCM/BCM 185, VSC 200, VCS 205, CAN 210, and other controllers, may include one or more microprocessors or central processing units (CPU)) information related to a load (para; 0034, lines 4-6, information between controllers, and sensors, actuators, controls, and vehicle systems and components) associated with a power system (fig. 1), and information related to a set of brake-specific fuel consumption (BSFC) maps (para; 0056, line 12, brake-specific-fuel-consumption map or other type of fuel consumption map) associated with the power system; determining, by the device, a performance indicator (para; 0033, lines 2-4, MCM/BCM 185, VSC 200 and VCS 205 may control, be controlled by, communicate signals to and from, and exchange data) using a cost function (para; 0053, lines 14-19) associated with a plurality of power sources (fig. 3, battery and engine) included in the power system; determining, by the device, a power distribution (fig. 3) among the plurality of power sources to minimize an energy cost (para; 0051, lines 18-19, minimize fuel consumption to minimize cost of operation of HEY 100 over the distance 305 during CS 310 operation) associated with the load based on the set of BSFC maps and the performance indicator; and generating, by the device, a command (para; 0034, lines 1-4, communications over the network and CAN 210 are intended to include responding to, sharing, transmitting, and receiving of commands, signals, data, control logic) to operate 
Regarding claim 2, Zhao discloses generating a dynamic optimization map (para; 0053, lines 10-14, other parameters disclosed herein and contemplated by the disclosure, may be minimized and/or optimized using any number of closed and open-loop functions, which enable prediction, derivation, and establishing the various other control parameters) based on the load associated with the power system, the set of BSFC maps, and the performance indicator, wherein the dynamic optimization map indicates a fuel savings (para; 0051, lines 18-19, minimize fuel consumption to minimize cost of operation of HEY 100 over the distance 305 during CS 310 operation) based on different load conditions and charge levels (para; 0049, lines 28-30, may reflect negative magnitudes less than 0% ICE 115 drives both MIG 120 to generate power to recharge HV battery 175 while also propelling HEV 100) associated with the one or more batteries, and determining, based on the dynamic optimization map (fig. 3), the power distribution among the plurality of power sources.
Regarding claim 3, Zhao discloses determining that a machine associated with the power system is in a dynamic positioning zone (fig. 2 and paras; 0042-0043) that requires a backup power source (fig. 1, 175), wherein the command causes at least two of the plurality of power sources to be operational (figs. 2-3)) while the machine is in the dynamic positioning zone.
Regarding claim 4, Zhao discloses the command causes the one or more engines to generate the first amount (fig. 4, 440) of power to charge the one or more batteries (para; 0025, lines 9-11, When in generator mode, MIG 120 may also be commanded to produce negative torque or power and to thereby generate electricity for charging batteries) based on one or more of the load failing to satisfy a first threshold (para; 0050, lines 4-5, range of minimum and maximum battery charge) or a charge level associated with the one or more batteries failing to satisfy a second threshold.
Regarding claim 5, Zhao discloses the command causes the one or more batteries to generate the second amount of power to delay (fig. 3) or avoid starting the one or more engines based on one or more of the load satisfying a first threshold (para; 0050, lines 4-5, range of minimum and maximum battery charge) or a charge level associated with the one or more batteries satisfying a second threshold.
Regarding claim 6, Zhao discloses the command causes the one or more batteries to generate the second amount of power to perform peak shaving that prevents the first amount of power from exceeding a threshold (fig. 4, 440, constant speed generate limited power).
Regarding claim 7, Zhao discloses the first amount of power is equally or unevenly distributed among the one or more engines based on health information (para; 0048, lines 1-3, VDS 225 and other controllers cooperate to predict and control an engine-power EP, 335, and battery-power, BP, 337 (FIG. 3)) associated with the plurality of power sources.
Regarding claim 8, Zhao discloses the command causes the one or more batteries to generate the second amount of power to provide instantaneous support to the one or more engines (para; 0049, lines 26-28, positive magnitudes greater than 0% power when the HV battery 175 is discharging power to M/G 120 to propel HEV 100)) based on a response time associated with the load (discharging power to M/G 120 to propel HEV 100).
Regarding claim 9, Zhao discloses the second amount of power has a positive value (para; 0049, lines 26-28, positive magnitudes greater than 0% power when the HV battery 175 is discharging power to M/G 120 to propel HEV 100)) to indicate that the one or more batteries are to be discharged or a negative value (para; 0049, lines 28-30, may reflect negative magnitudes less than 0% ICE 115 
Regarding claim 10, Zhao discloses the set of BSFC maps include: one or more BSFC maps (para; 0056, line 12, brake-specific-fuel-consumption map or other type of fuel consumption map) that measure fuel efficiency (para; 0009) for the one or more engines, and one or more battery-equivalent BSFC maps (figs. 2-3) that are based on an accumulated energy cost associated with charging and discharging (para; 0053, lines 1-5, longer charge-cycle 340 may in certain circumstances minimize the number of battery-charge-discharge cycles, and when such is possible in view of the priority to minimize fuel consumption and associated cost) the one or more batteries, an estimated life associated with the one or more batteries, and a replacement cost for the one or more batteries (para; 0051, lines 20-22, may also be of benefit to minimize the number of battery-charge-discharge cycles, which can improve the life span of the batteries).
Regarding claim 11, Zhao discloses a device comprising: one or more memories (para; 0035, lines 5-9, Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and non-volatile or keep-alive memory (NVRAM or KAM)); and one or more processors (para; 0035, lines 1-3, MCM/BCM 185, VSC 200, VCS 205, CAN 210, and other controllers, may include one or more microprocessors or central 
Regarding claim 12, Zhao discloses the dynamic optimization map indicates a fuel savings (para; 0051, lines 18-19, minimize fuel consumption to minimize cost of operation of HEY 100 over the distance 305 during CS 310 operation) based on different load conditions and charge levels associated with the one or more batteries (para; 0049, lines 28-30, may reflect negative magnitudes less than 0% ICE 115 drives both MIG 120 to generate power to recharge HV battery 175 while also propelling HEV 100).
Regarding claim 13, Zhao discloses the command causes one or more of the plurality of engines to generate an amount of power to charge (para; 0025, lines 9-11, When in generator mode, MIG 120 may also be commanded to produce negative torque or power and to thereby generate electricity for charging batteries) 
Regarding claim 14, Zhao discloses the command causes the one or more batteries to generate an amount of power (para; 0049, lines 26-28, positive magnitudes greater than 0% power when the HV battery 175 is discharging power to M/G 120 to propel HEV 100)) to delay (fig. 3) or avoid starting one or more of the plurality of engines based on one or more of the load satisfying a first threshold (para; 0050, lines 4-5, range of minimum and maximum battery charge) or a charge level associated with the one or more batteries satisfying a second threshold.
Regarding claim 15, Zhao discloses the command causes the one or more batteries (HV battery 175) to generate a first amount of power (para; 0040, lines 6-8, configured to determine and adjust optimal power for HEV engine 115) to perform peak shaving that prevents the plurality of engines from generating a second amount of power that exceeds a threshold (fig. 3 and paras; 0048-0049).
Regarding claim 16, Zhao discloses a power system (fig. 1) including a plurality of power sources (fig. 3, battery and engine); and a power controller including one or more processors (para; 0035, lines 1-3, MCM/BCM 185, VSC 
Regarding claim 17, Zhao discloses the one or more processors are further configured to: receive information indicating whether the machine is in a dynamic positioning zone (fig. 2 and paras; 0042-0043) that requires a backup power source (fig. 1, 175), wherein the command to operate the power system causes at least two power sources, among the plurality of power sources, to be operational based on determining that the machine is in the dynamic positioning zone that requires the backup power source (figs. 2-3).
Regarding claim 18, Zhao discloses the command causes the plurality of power sources to generate an amount of power that is equally distributed (figs. 1-2) or unevenly distributed among the plurality of power sources based on one or more of the health information (para; 0048, lines 1-3, VDS 225 and other controllers cooperate to predict and control an engine-power EP, 335, and battery-power, BP, 337 (FIG. 3)) associated with the plurality of power sources or respective priorities associated with the plurality of power sources.
Regarding claim 19, Zhao discloses the command causes one or more batteries (HV battery 175) to generate an amount of power (para; 0040, lines 11-12, high-voltage (HV) battery 175 charging rates or battery-power) to provide instantaneous support to one or more engines based on a response time associated with the load (para; 0050).
Regarding claim 20, Zhao discloses the one or more processors are further configured to: apply one or more machine learning techniques (para; 0034, lines 1-4, communications over the network and CAN 210 are intended to include responding to, sharing, transmitting, and receiving of commands, signals, data, control logic) to determine the power distribution that minimizes the energy cost (para; 0051, lines 18-19, minimize fuel consumption to minimize cost of operation of HEY 100 over the distance 305 during CS 310 operation) to operate the power system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. US 2020/0070679 Al- Presented are intelligent vehicle systems and control logic for predictive charge planning and powertrain control of electric-drive vehicles, methods for manufacturing/operating such systems, and electric-drive vehicles with smart charge planning and powertrain control capabilities. Systems and methods of AI-based predictive charge planning for smart electric vehicles use machine-learning (ML) driver models that draws on available traffic, location, and roadway map information to estimate vehicle speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836